ORDER
MITCHELL E. FISHMAN of MOUNT LAUREL, who was
admitted to the bar of this State in 1977, having pleaded guilty in the United States District Court for the District of New Jersey to one count of conspiracy to commit wire fraud contrary to 18 U.S.C. § 371, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), MITCHELL E. FISHMAN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
*316ORDERED that MITCHELL E. FISHMAN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that MITCHELL E. FISHMAN comply with Rule 1:20-20 dealing with suspended attorneys.